Rao, Chief Judge:
The merchandise covered by the instant protest consists of certain imported woolen sweaters which were assessed with duty at the rate of 42% per centum ad valorem under item 382.03 of the Tariff Schedules of the United States, as other women’s, girls’, or infants’ wearing apparel, ornamented.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 25% per centum ad valorem under item 741.50 of said tariff schedules, as articles not specially provided for, of beads, of bugles, of spangles, of imitation gemstones, or of any combination thereof.
This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JW (Import Spec’s Initials) by Import Specialist John Wargo (Import Spec’s Name) *598on the invoices covered by the protest enumerated above, assessed with duty at 42y2 per centum ad valorem under the provisions of Item 382.08, TSUS, consist of wool sweaters, fully covered with beads, bugles or spangles.
That said sweaters are, in fact, in chief value of bugles, beads, or spangles, and that the wool fabric is not visible in significant part after the beads, bugles or spangles are applied to the sweater.
It is claimed that said merchandise is properly dutiable at 25y2 Per centum ad valorem under the provisions of Item 741.50, TSUS, as articles, not specially provided for, of beads, of bugles, or of spangles, or any combination thereof.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid.
Upon the agreed statement of facts, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 25 per centum ad valorem under item 741.50 of said tariff schedules as articles not specially provided for, of beads, of bugles, of spangles, of imitation gemstones, or of any combination thereof. To the extent indicated, the specified claim in the protest is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.